Citation Nr: 1739095	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-31 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of cyst on the brain, to include a cerebrovascular accident (CVA), as due to herbicide agent exposure and/or as secondary to service-connected type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, which included service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2016.  A transcript is of record.  

The Board notes that the disability at issue was initially styled as a "brain cyst." However, based upon the Veteran's hearing testimony, which included greater description of the nature of the disability as he perceives it, we have recharacterized it as reflected on the title page of this REMAND, to more accurately portray his complaints and symptoms.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has residuals of a brain cyst, to include a CVA or stroke, as a result of exposure to herbicide agents (including those found in Agent Orange) in Vietnam, and/or as secondary to his type II diabetes mellitus.  

Service treatment records do not reflect complaints, treatment, or diagnoses of a brain cyst or a CVA.  However, service records confirm that the Veteran served in the Republic of Vietnam and he is therefore presumed to have been exposed to herbicide agents therein.  Current VA and private MRI reports demonstrate that the Veteran has a cyst (or, lipoma) on the frontal region of his brain and that he sustained a cerebrovascular accident.  

A cerebrovascular accident is not a disease that has been found to be associated with exposure to herbicidal agents. See 38 C.F.R. § 3.309 (e); see also Notice, Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007). 

Regardless, while a cerebrovascular accident is not listed as a presumptive disease under 38 C.F.R. § 3.309 (e), and is specifically excluded as being part of ischemic heart disease, the NAS IOM's Veterans and Agent Orange: Update 2012, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and a cerebrovascular accident. See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2012; see also Notice, 79 Fed. Reg. 20,308 - 20,313 (2014).  This NAS study triggers the Board's obligation to provide the Veteran with a VA examination regarding whether his or her claimed cerebrovascular accident is related to herbicide exposure.  Thus, a VA examination is warranted for this issue. 

Specifically, upon remand, the AOJ should secure a VA examination and medical opinion to determine whether the Veteran's residuals of a brain cyst, to include a cerebrovascular accident, which is not listed as a presumptive disease for herbicide purposes, is otherwise directly related to presumed herbicide exposure during military service in Vietnam or is secondary to his service-connected type II diabetes mellitus. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4). See also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other non-presumptive conditions based on exposure to Agent Orange). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA treatment. 

2. Thereafter, afford the Veteran a VA examination to determine the nature and etiology of his residuals of a cyst on the brain, to include a cerebrovascular accident, or stroke.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

The examiner should state whether it is at least as likely as not the Veteran's residuals of a brain cyst, to include a cerebrovascular accident or stroke, is/are (i) causally or etiologically related to his military service, including herbicide agent exposure therein (notwithstanding the fact that the disorder is not presumed to be associated with herbicide exposure); or (ii) caused by or aggravated by his service-connected type II diabetes mellitus.  

In rendering this opinion, the VA examiner is advised that the NAS IOM's Veterans and Agent Orange: Update 2012, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and CVAs or strokes. See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2012; see also Notice, 79 Fed. Reg. 20,308-20,313 (2014).

It should be noted that the Veteran is presumed to have been exposed to herbicide agents during his military service in Vietnam.  Further, the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Thereafter, consider all of the evidence of record and readjudicate the issue on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case and allow the Veteran and any representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


